

113 S1733 IS: Stop Exploitation Through Trafficking Act of 2013
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1733IN THE SENATE OF THE UNITED STATESNovember 19, 2013Ms. Klobuchar (for herself, Mr. Cornyn, Ms. Heitkamp, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo stop exploitation through trafficking.1.Short titleThis Act may be cited as the
		  Stop Exploitation Through Trafficking Act of 2013.2.National safe harbor law(a)DefinitionsIn this section—(1)the term commercial sex act shall have the meaning given the term in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102);(2)the term minor means an individual who has not attained the age of 18 years;(3)the term severe form of trafficking in persons shall have the meaning given the term in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102); and(4)the term State shall have the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791).(b)Enactment of safe harbor lawOn or after the date that is  3 years after the date of enactment of this Act, each State shall have in effect legislation that—(1)treats a minor who has engaged in, or has attempted to engage in, a commercial sex act as a victim of a severe form of trafficking in persons;(2)discourages the charging or prosecution of an individual described in paragraph (1) for a prostitution or sex trafficking offense, based on the conduct described in paragraph (1); and(3)encourages the diversion of an individual described in paragraph (1) to child protection services.(c)Eligibility for Byrne Justice Assistance Grant Funds(1)In generalIf a State fails to comply with subsection (b), the Attorney General may withhold—(A)during the 2 fiscal years beginning after the 3-year period subsequent to the date of enactment of this Act,  3 percent of the amount that would otherwise be allocated to the State under section 505 of title I of  the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755);(B)during the fiscal year subsequent to the expiration of the period referred to in subparagraph (A), 4 percent of the amount that would otherwise be allocated to the State under section 505 of title I of  the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755); and(C)during any fiscal year subsequent to the expiration of the period referred to in subparagraph (B), 5 percent of the amount that would otherwise be allocated to the State under section 505 of title I of  the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755).(2)ReallocationAny funds under section 505 of title I of  the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) that are not allocated to a State because of the failure of the State to comply with subsection (b) shall be reallocated to States that comply with subsection (b).3.Civil remediesSection 1595(a) of title 18, United States Code, is amended by inserting treble before damages.4.Restitution(a)Establishment of process for data collectionNot later than 180 days after the date of enactment of this Act, the Attorney General shall establish a process to collect and analyze data relating to the issuance and enforcement of mandatory restitution orders under section 1593 of title 18, United States Code.(b)RequirementsThe process required to be established under subsection (a) shall—(1)ensure that data is collected for each offense charged under chapter 77 of title 18, United States Code; and(2)allow for the tracking of enforcement of each restitution order under section 1593 of title 18, United States Code.(c)Annual reportSection 105(d)(7) of the Victims Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(d)(7))  is amended—(1)in subparagraph (Q)(v), by striking and at the end;(2)in subparagraph (R), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(S)for the first report submitted under this paragraph on or after January 1, 2015, and each report thereafter,  the data collected under section 4 of the Stop Exploitation Through Trafficking Act of 2013;.5.National human trafficking hotlineSection 107(b)(2) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(2)) is amended—(1)by redesignating subparagraphs  (B) and (C) as subparagraphs (C) and (D), respectively; and(2)by inserting after subparagraph (A) the following:(B)National human trafficking hotlineBeginning in fiscal year 2017 and each fiscal year thereafter, of amounts made available for grants under this paragraph, the Secretary of Health and Human Services shall make grants for a national communication system to assist victims of severe forms of trafficking in persons in communicating with service providers. The Secretary shall give priority to grant applicants that have experience in providing telephone services to victims of severe forms of trafficking in persons.. 6.Job Corps eligibilitySection 144(3) of the Workforce Investment Act of 1998 (29 U.S.C. 2884(3)) is amended by adding at the end the following:(F)A victim of a severe form of trafficking in persons (as defined in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102)). Notwithstanding paragraph (2), an individual described in this subparagraph shall not be required to demonstrate eligibility under such paragraph..7.Establishing a national strategy to combat human trafficking(a)In generalThe Attorney General shall implement and maintain a National Strategy for Combating Human Trafficking (referred to in this section as the National Strategy) in accordance with this section.(b)Required contents of national strategyThe National Strategy shall include the following:(1)Integrated Federal, State, local, and tribal efforts to investigate and prosecute human trafficking cases, including—(A)the partnership by each United States attorney with other Federal, State, local, and tribal law enforcement partners working in the district of such attorney to implement the National Strategy;(B)the development by each United States attorney of a district-specific strategic plan to coordinate the investigation and prosecution of human trafficking crimes;(C)the development and implementation of strategies to identify and rescue victims of human trafficking;(D)the appointment of not less than 1 assistant United States attorney in each district dedicated to the prosecution of human trafficking cases or  responsible for implementing the National Strategy;(E)the participation in local training, educational, and awareness programs of human trafficking crimes;(F)the participation in any Federal, State, local, or tribal human trafficking task force operating in the district of the United States attorney; and(G)any other efforts intended to enhance the level of coordination and cooperation, as is to be determined by the Attorney General.(2)Case coordination within the Department of Justice, including specific integration, coordination, and collaboration, as appropriate, on human trafficking investigations between and among the United States attorneys, the Human Trafficking Prosecution Unit, the Child Exploitation and Obscenity Section, and the Federal Bureau of Investigation, including—(A)the regular and timely notification to the United States attorneys, the Human Trafficking 	Prosecution Unit, and the Child Exploitation and Obscenity Section of any sex or labor 	trafficking investigations opened by the Federal Bureau of Investigation, the Department 	of Homeland Security, the Department of Labor, or the Human Smuggling and 	Trafficking Center under section 1581, 	1583, 1584, 1589, 1590, 	1591, 1592, or 1594 of title 18, United States Code; and(B)the reporting of the number of investigations described  in subparagraph (A) in the annual report required under section 105(d)(7) of the Victims Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(d)(7)).(3)Interagency coordination regarding the prevention, investigation, and apprehension of individuals targeting and exploiting adults and children for human trafficking, including collaboration and cooperation with—(A)the Department of Homeland Security;(B)the Department of Labor;(C)the Department of State;(D)the Department of Health and Human Services;(E)the Bureau of Indian Affairs; and(F)other appropriate Federal agencies.(4)Measurable objectives and long-term, quantifiable goals that the Attorney General determines may be achieved.(5)Annual budget priorities and Federal efforts dedicated to preventing and combating human trafficking, including resources dedicated to the Human Trafficking Prosecution Unit, the Child Exploitation and Obscenity Section, the Federal Bureau of Investigation, and all other entities that receive Federal support that have a  goal or mission to combat the exploitation of adults and children.(6)An ongoing assessment of the future trends, challenges, and opportunities, including new investigative strategies, techniques, and technologies, that will enhance Federal, State, local, and tribal efforts to combat human trafficking.(7)Encouragement of  cooperation, coordination, and mutual support between private sector and other entities and organizations and Federal agencies to combat human trafficking, including the involvement of State, local, and tribal government agencies to the extent Federal programs are involved.8.Enhancing law enforcement coordinationSection 105(d)(7) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(d)(7)), as amended by section 4,  is amended by adding at the end the following:(T)the number of sex and labor trafficking investigations opened by the Federal Bureau of Investigation, the Department of Homeland Security, the Department of Labor, or the Human Smuggling and Trafficking Center under section 1581, 1583, 1584, 1589, 1590, 1591, 1592, or 1594 of title 18, United States Code, during the preceding fiscal year; and(U)the number of the sex and labor trafficking investigations described in  subparagraph (T) that were reported to the United States attorneys, the Human Trafficking Prosecution Unit in the Civil Rights Division of the Department of Justice, and the Child Exploitation and Obscenity Section in the Criminal Division of the Department of Justice..9.Sex offender registrySection 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911) is amended—(1)in paragraph (3)(A)—(A)by striking clause (i); and(B)by redesignating clauses (ii), (iii), and (iv) as clauses (i), (ii), and (iii), respectively; and(2)in paragraph (4)—(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(B)by inserting after subparagraph (A) the following:(B)is comparable to or more severe than sex trafficking (as described in section 1591 of title 18, United States Code), when committed against a minor, or an attempt or conspiracy to commit such an offense against a minor;.10.SeverabilityIf any provision of this Act, or an amendment made by this Act, or the application of such provision to any person or circumstance, is held to be invalid, the remainder of this Act, or an amendment made by this Act, or the application of such provision to other persons or circumstances, shall not be affected.